Citation Nr: 1710296	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  11-26 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1983 to May 1992.  He had subsequent reserve and national guard service, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), until August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in December 2015.

The Board notes that an August 2016 rating decision granted entitlement to service connection for a low back disability.  The appeal as to this matter is found to have been fully resolved.


FINDINGS OF FACT

1.  The evidence fails to establish a present right shoulder disability at any time during the appeal period.

2.  A chronic left shoulder disability was not manifest during active service; arthritis was not manifest within one year after service; and, the preponderance of the evidence fails to establish that a present left shoulder disability is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in September 2008.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claims.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.  
Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2016); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2016).  The regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); but see, Hill v. McDonald, 28 Vet. App. 243, 255 (2016) (If a claimant submits documentation that, together with the rest of the record, evidences both the baseline severity of the preexisting condition prior to the period of ACDUTRA and a permanent increase in disability during a period of ACDUTRA, the claimant may take advantage of the presumption of aggravation).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology of arthritis is applicable here.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

In this case, the Veteran contends that he has right and left shoulder disabilities as a result of service.  He has asserted, in essence, that his shoulder problems have continued since an injury during active service in November 1991 and that they have progressively worsened.  He provided a medical article addressing acromioclavicular joint disorders in support of his claims.  In a July 2009 statement he reported that his symptoms had persisted after active service but that he did not continue to seek treatment, explaining that he had been told by a doctor that the conditions would persist regardless of whether he continued to seek medical care. 

Service treatment records dated in May 1990 show the Veteran complained of pain in the mid back or below and medial to the left scapula.  He denied a history of trauma but reported lifting weights in his spare time.  There was tenderness to the left paraspinal muscles medial to the lower left scapula.  Myositis was assessed.  A November 1991 report noted he complained of persistent soreness and pain in the left shoulder and across the top of the back as well as along the collar bone two days following a weightlifting incident when he grabbed a falling barbell with his left hand.  The treating physician assessed and treated him for trapezius and rotator cuff strain.  Two weeks later in December 1991 he was treated for persistent pain in the left acromioclavicular region.  The diagnoses included acromioclavicular joint inflammation and possible bursitis.  Medications and limitations of activity were continued.  The Veteran was subsequently seen for a slight decrease in left hand grip strength, and the treating physician assessed that osteoarthritis and polymyositis of the shoulder had to be considered.  The Veteran was treated with heat, muscle relaxants, and limited activity. 

A January 1992 service treatment report noted the Veteran reported improvement of the left shoulder with rest over the holidays, but with a return of some dull pain symptoms with recent activity including some heavy lifting at work. The examiner's assessment included acromioclavicular joint inflammation with possible bursitis or osteoarthritis. Treatment was prescribed including additional physical therapy. A February 1992 report noted acromioclavicular bursitis/tendonitis versus rotator cuff injury. Muscle relaxants and physical therapy were continued.  

A February 1992 examination for separation from service revealed a normal clinical evaluation of the upper extremities.  In his February 1992 report of medical history the Veteran noted left shoulder strain and indicated that he had a "profile against: lifting, overhead movement, pushups, situps."  The reviewing physician noted a history of shoulder pain for four to five months after a weight-lifting injury.  A March 1998 periodic national guard examination was normal for the upper extremities and found the Veteran was qualified for retention.  In his corresponding March 1998 report of medical history the Veteran denied a history of painful or "trick" shoulder or elbow.  A July 2002 periodic examination revealed no abnormality of the upper extremities.  A corresponding July 2002 report of medical history noted the Veteran denied a history of shoulder pain.  

On VA examination in April 2016 the Veteran complained of left shoulder pain with movements and denied any right shoulder complaint.  The examiner noted a diagnosis of left shoulder strain and summarized the pertinent medical evidence of record.  It was also noted that the Veteran recalled an injury to his shoulders (principally to the left) at the time of his back strain in 2002 and that service treatment records documented treatment during active service, but that radiographs of the left shoulder had never showed any abnormality.  The Veteran reported that he worked as a police officer and that every time he overused his upper body he paid for it the following day.  The examiner noted that imaging studies of the shoulder had been performed with no evidence of degenerative or traumatic arthritis and no other significant diagnostic test findings.  X-ray examination reports dated in April 2016 noted unremarkable views of the left shoulder and a tiny spur at the undersurface of the right acromioclavicular joint with otherwise unremarkable views of the right shoulder.  
It was the opinion of the examiner that there was no evidence of a right shoulder disability and that the conditions claimed were less likely incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, it was noted that the Veteran complained of left shoulder pain beginning in November 1991 with conservative treatment, multiple follow ups, and profiles for the left shoulder until his separation from active duty in May 1992, but that his exit physical did not reveal a shoulder disability.  It was further noted that periodic physical examinations in March 1998 and July 2002 revealed no shoulder disorder and that upon present examination range of motion was only minimally limited by subjective pain with a normal radiologic evaluation.  It was the examiner's opinion that the available records did not indicate continuous treatment for a left shoulder condition and that, without evidence of residual functional disability, there was no aggravation of the shoulder strain sustained during active service.  In an August 2016 addendum, the examiner reiterated the previously provided opinion as to the left shoulder and found there was medical documentation of any residual disability from the November 1991 left shoulder strain and no evidence of a new injury during ACDUTRA or INACDUTRA service.  

Based upon the evidence of record, the Board finds that the Veteran has had no present right shoulder disability at any time during the current appeal, that a chronic left shoulder disability was not manifest during service, and that arthritis or degenerative changes were not manifest within a year of discharge from active service.  The preponderance of the evidence fails to establish present right and left shoulder disabilities that are etiologically related to service.  The April 2016 and August 2016 VA opinions in this case are persuasive and based upon adequate rationale.  The examiner is shown to have reviewed the evidence then of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board notes that the Veteran's statements as to his left should injury during active service are consistent with his service treatment records and with the circumstances of his service.  However, to the extent that he contends he experienced more severe shoulder problems during service that continued after service, the Board finds such statements to be not credible due to inconsistency with the other evidence of record.  Significantly, it is noted that he denied having shoulder pain in March 1998 and July 2002.  As such, the Board finds the Veteran's specific statements as to having more severe injuries in service or symptoms that continued after service to be not credible.

In determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence. Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (in a case where the claimant was also a physician, and therefore a medical expert, the Board should properly consider the appellant's own personal interest in the outcome of the case).  

Consideration has also been given to the Veteran's assertion that he has present right and left shoulder disorders as a result of injuries during service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The medical significance of symptoms and chronicity are not conditions readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Veteran is competent to report observable symptoms.  However, there is no indication that he is competent to link etiologically any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to these disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for right and left shoulder disabilities is not warranted.  When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims.


ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a left shoulder disability is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


